Title: To George Washington from John Hancock, 6 July 1776
From: Hancock, John
To: Washington, George

 

Sir,
Philadelphia July 6th 1776.

The Congress, for some Time past, have had their Attention occupied by one of the most interesting and important Subjects, that could possibly come before them, or any other Assembly of Men.
Altho it is not possible to foresee the Consequences of Human Actions, yet it is nevertheless a Duty we owe ourselves and Posterity, in all our public Counsels, to decide in the best Manner we are able, and to leave the Event to that Being who controuls both Causes and Events to bring about his own Determinations.
Impressed with this Sentiment, and at the same Time fully convinced, that our Affairs may take a more favourable Turn, the Congress have judged it necessary to dissolve the Connection between Great Britain and the American Colonies, and to declare them free & independent States; as you will perceive by the enclosed Declaration, which I am directed to transmit to you, and to request you will have it proclaimed at the Head of the Army in the Way, you shall think most proper.
Agreeable to the Request of Congress, the Committee of Safety of this Colony have forwarded to you ten Thousand Flints; and the Flints at Rhode Island are ordered to be sent to you immediately.
It is with great Pleasure I inform you, that the Militia of this Colony, of Delaware Government, and Maryland, are, and will be every Day in Motion to form the flying Camp; and that all the Militia of this Colony will soon be in the Jersey, ready to receive such Orders as you shall please to give them.
I have wrote to Governor Cooke to engage immediately, and send forward as fast as possible, fifty ship Carpenters to General Schuyler for the Purpose of building Vessels on the Lakes. Fifty are already gone from hence on that Business.
The Congress having directed the Arms taken on Board the Scotch Transports to be sent to you, I have wrote to the Agents in Rhode Island and Massachussetts Bay to forward them immediately.
The enclosed Copy of a Letter from Mr Green I am directed

to forward by Congress, with a Request that you will order such Parts of the Stores therein mentioned to New York as you shall judge proper. I have the Honour to be Sir, with perfect Esteem your most obedt & very hble Servt

John Hancock Prest

